         Case 19-30388 Document 100 Filed in TXSB on 08/08/19 Page 1 of 4



                      IN THE UNITED STATES BANKRUPTCY COURT
                        FOR THE SOUTHERN DISTRICT OF TEXAS
                                 HOUSTON DIVISION

IN RE:                                           §
                                                 §
NORTHBELT, LLC,                                  §           CASE NO. 19-30388
                                                 §                Chapter 11
         Debtor.                                 §


                     SECURED LENDER’S WITNESS AND EXHIBIT LIST


         Wilmington Trust, N.A., as Trustee for Morgan Stanley Bank of America Merrill Lynch

Trust 2014-C19, Commercial Mortgage Pass Through Certificates, Series 2014-C19 (the

“Secured Lender”) submits the following Witness and Exhibit List for the confirmation hearing

scheduled on August 12, 2019.


                                             Witnesses


         At the hearing, Secured Lender may call the following persons to testify as witnesses:


                1.      Donald Testa (fact witness)

                2.      W. Pat Grimes, Property Manager of 333 North Sam Houston Parkway
                        (fact witness)

                3.      Any witness designated by any other party.




                                                 1
303638044 v2
         Case 19-30388 Document 100 Filed in TXSB on 08/08/19 Page 2 of 4



                                             Exhibits


         At the hearing, Secured Lender may present one or more of the following exhibits:


Exhibit Description                      Offered        Objection    Admitted/Not Disposition
No.                                                                  Admitted


1          Docket Sheet

2          Debtor’s First Amended
           Plan of Reorganization
           Dated June 13, 2019
           [Docket No. 88]

3          Debtor’s First Amended
           Disclosure Statement Dated
           June 13, 2019
           [Docket No. 89]

4          Email from Pat Grimes to
           Liz Boydston dated July 11,
           2019 attached Debtor’s
           Rent Roll as of June 30,
           2019 and Stacking Plan.

5          Claims Register

6          Proof of Claim No. 5 filed
           by Wilmington Trust, N.A.
           as Trustee for Morgan
           Stanley Bank of America
           Merrill Lynch Trust 2014-
           C19, Commercial Mortgage
           Pass Through Certificates,
           Series 2014-C19

7          Schedule of Assets and
           Liabilities
           [Docket No. 34]
8          Monthly Operating Reports
           [Docket Nos. 48, 50, and
           86]




                                                2
303638044 v2
         Case 19-30388 Document 100 Filed in TXSB on 08/08/19 Page 3 of 4




Exhibit Description                     Offered       Objection      Admitted/Not Disposition
No.                                                                  Admitted


9          Email from Pat Grimes to
           Liz Boydston dated August
           8, 2019 attached Debtor’s
           Rent Roll as of August 1,
           2019 and Stacking Plan.

10         Any exhibits identified by
           any other party.


Secured Lender reserves the right to call or to introduce one or more, or none, of the witnesses

and exhibits listed above, and reserves the right to call additional witnesses and introduce

additional exhibits in rebuttal. Secured Lender further reserves the right to supplement this list

prior to the hearing.




                                                3
303638044 v2
         Case 19-30388 Document 100 Filed in TXSB on 08/08/19 Page 4 of 4



DATED this 8th day of August, 2019.

                                                Respectfully submitted,

                                                K&L GATES LLP


                                                By: /s/Liz Boydston
                                                Liz Boydston, SBN 24053684
                                                liz.boydston@klgates.com
                                                1000 Main Street, Suite 2550
                                                Houston, Texas 77002
                                                Tel: 713.815.7339
                                                Fax: 713.815.7301
                                                            -and-
                                                Christopher Fernandez, (admitted pro hac vice)
                                                NC Bar No. 27818
                                                chris.fernandez@klgates.com
                                                214 N. Tryon Street
                                                Charlotte, NC 28202
                                                Phone: 704-331-7508
                                                Fax: 704-331-7598

                                                chris.fernandez@klgates.com
                                                ATTORNEYS FOR THE SECURED CREDITOR,
                                                WILMINGTON TRUST, N.A., AS TRUSTEE FOR
                                                MORGAN STANLEY BANK OF AMERICA MERRILL
                                                LYNCH TRUST 2014-C19, COMMERCIAL
                                                MORTGAGE PASS THROUGH CERTIFICATES,
                                                SERIES 2014-C19


                               CERTIFICATE OF SERVICE

The undersigned hereby certifies that on August 8, 2019, a true and correct copy of the foregoing
document was served via the Court’s electronic noticing system to all those who have consented
to service and to Debtor’s counsel via electronic mail.

                                                              /s/Liz Boydston________




                                               4
303638044 v2
